STRAUB and POOLER, Circuit Judges,
concurring in the denial of rehearing en banc:
We concur in the Court’s decision to deny rehearing en banc.
SACK and KATZMANN, Circuit Judges, with whom SOTOMÁYOR and B.D. PARKER, Circuit Judges, join, concurring in the decision to deny rehearing en banc.
We agree with the decision of the Court not to rehear the decision of the panel en banc. We think it appropriate, in light of the opinions that are being filed dissenting from this view, to add a few words.
The issue for us, of course, is not whether the opinion for the panel majority or the dissent was right. Judge Winter’s opinion dissenting from the panel opinion, see Landell v. Sorrell, 382 F.3d 91, 149 (2d Cir.2004) (Winter, J., dissenting), is indeed thorough and forceful. Assuming that it is as sound as the dissenters say that it is, however, as Judge Feinberg reminded us in Baker v. Pataki, 85 F.3d 919 (2d Cir.1996) (en banc) (per curiam), “[m]ere sub*166stantive disagreement with a panel decision is not, under FRAP 35,1 sufficient reason for an' in banc rehearing. If we do not follow the clear spirit of the Rule, we will become mired in endless internal review,” id. at 941 (citing Jon O. Newman, Foreword: In Banc Practice in the Second Circuit, 1981-1988, 55 Brook. L.Rev. 355, 369 (1989); Jon O. Newman, Foreword: In Banc Practice in the Second Circuit: The Virtues of Restraint, 50 Brook. L.Rev. 365, 382 (1984)); see also James L. Oakes, Personal Reflections on Learned Hand and the Second Circuit, 47 Stan. L.Rev. 387, 392-93 (1995). The issue for us, then, is whether to grant a rehearing en banc because “the proceeding involves a question of exceptional importance.” Fed. R.App. P. 35(a)(2).
Whether the question here is “of exceptional importance” is, for us, a close call. The issue of campaign finance and its relationship to First Amendment protection for political expression is obviously important, at least as .a general matter. It is less clear to us, though, that the decision in the case that we are being asked to review is, at this stage, itself “exceptionally” important.
This case has been remanded to the United States District Court for the District of Vermont for further proceedings. Vermont and Vermonters may, in the course of or in connection with the proceedings in the district court, resolve these issues themselves. As for the impact of the decision elsewhere, if any, we simply do not know. We could only join the dissenters in speculation.2 But if the Supreme Court does not grant certiorari in Landell or otherwise resolve the questions raised, and the panel opinion does lead other legislative bodies in this Circuit to enact campaign finance laws that share the characteristics of the Vermont law that Judge Winter thought constitutionally flawed, the doors to this Court will be open to a challenge. The resolution of such a challenge may ultimately indeed require en banc review. We may at that time need to reconsider the merits of the panel’s decision en banc.
We think that some disputes, because of their highly partisan and political caste, should be addressed by the federal judiciary only when and insofar as is necessary. And we think that this is such a dispute. The resolution of this sort of campaign financing issue is bound to have, or at least to be seen to have, an impact favoring one political side or another depending on the result. We would prefer not to enter into a process that would likely result in a decision of our full Court that would therefore be vulnerable to accusations that it is driven by result rather than by legal analysis.3 We should avoid it if we can do so responsibly.
*167We very much doubt, moreover, that were we to rehear this case en banc our work would add substantively to the Supreme Court’s deliberations. Were the Supreme Court to decide to grant certiora-ri in this case, it would have before it the panel majority and dissenting opinions sharply defining the issues as well as the dissenting and concurring views as to whether this Court should undertake to rehear the panel decision en banc. If the dissenters are correct that the panel majority opinion fails to pass constitutional muster, a rehearing en banc of the panel decision would only forestall resolution of issues destined appropriately for Supreme Court consideration.
When it becomes, to use Chief Judge Walker’s phrase, our “constitutional res-ponsibilit[y]” to rehear this issue en banc — as it was the constitutional responsibility of the panel to hear it in the first place — of course we should do so. Until then, we think the Court has rightly decided to respect what Judge Newman referred to as the “Virtues of Restraint.” See Jon O. Newman, Foreword: In Banc Practice in the Second Circuit: The Virtues of Restraint, supra.

. "An en banc hearing or rehearing is not favored and ordinarily will not be ordered unless: (1) en banc consideration is necessary to secure or maintain uniformity of the court's decisions; or (2) the proceeding involves a question of exceptional importance.” Fed. R.App. P. 35(a).


. Chief Judge Walker speculates, post at 168, that the panel opinion “could lead other legislative bodies in Vermont, and in other states within and without this circuit, to enact campaign-finance laws that trammel free-speech rights,” and Judge Jacobs asserts,-post at 177, that "[t]he green light has been given to New York and Connecticut (signatories to the States’ amicus brief in support of the Act), the hundred counties, and the thousand municipalities under our jurisdiction, to consider and - adopt similar limitations on campaign expenditures.”


. As noted, we think it unnecessary to take issue with the substantive views of our colleagues dissenting from the denial of an en banc hearing. We do note, nonetheless, the remarkable proposition asserted in part V of Judge Jacobs' dissent, post at 178 (apparently *167one of the things, as he puts it, that he "cannot resist saying,” id. at 178): that at the heart of the panel majority's problems are "constitutional-law professors” and "news organs” subverted by a hidden agenda of some sort, post at 178. Suffice it to say that we doubt it. But it is this sort of suspicion of hidden agendas when addressing things political that helps animate our view that en banc rehearing is unwise at this time.